DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Status of claims
Canceled:
10-11, 15 and 20
Pending:
1-9, 12-14, 16-19 and 21
Withdrawn:
1-7
Examined:
8-9, 12-14, 16-19 and 21
Independent:
8
Allowable:
none



Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x



Priority
Priority is claimed to as early as 9/4/2012.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-9, 12-14, 16-19 and 21 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
8
a remote server;
a wearable strap, ... the wearable strap including... a processor;
...
wherein the processor of the wearable strap is configured to... monitor..., to calculate..., [etc.]
...
wherein the remote server is configured to receive the continuously monitored
data and to:
determine...
calculate...
[etc.] 

Regarding the particular structure of the claimed "system" relating to each of the steps such as the "strap" monitoring, calculating, etc. and the "server" determining, calculating, etc., generally such structure is understood to be stored software instructions comprised by the "system," but this is not clearly recited.  Instead, the claim merely recites configuring the strap or the server without clearly reciting "system" structure embodying the particularly recited steps.  Since a system claim is scoped according to its recited structure, this renders the claim indefinite.  This rejection might be overcome by clearly reciting such instructions (or an equivalent to stored instructions) particularly embodying the recited process steps, and also clearly reciting the relationship by which such instructions are comprised by the "system."  This rejection is maintained.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 8-9, 12-14, 16-19 and 21 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 8 are interpreted as directed to the abstract idea of analyzing heart rate data  including the JE elements of "determine a resting heart rate... and a maximum heart rate...," "calculate a heart rate variability...," "convert a time series of heart rate data into a time series of heart rate reserve data...," "automatically detect exercise activity...," "generate an intensity score...," "automatically detect a physical recovery state...," "calculate a sleep quality indicator..." and "generate a recovery indicator...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include each of the analyses, i.e. each of the values determined, calculated, detected or generated, as well as mathematical relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 8 are directed to the laws of nature relating heart rate to exercise and to recovery and sleep, including the JE elements of "...detect exercise..." and "...detect... recovery..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 8 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "server," "processor," "strap," "user device," "transmit" and "retrieve" are conventional elements, as exemplified by Almen , and generally it is understood that the examples in the 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 8
Summing up the above Mayo/Alice analysis of claim 8, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 9, 13-14 and 21 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional 
claim 12: "display," as exemplified by Almen.  
claims 16-19: "slots," "storage device," "transmitter," "motion sensor," as exemplified by Almen. 
It is not clear that the above elements, albeit elements in addition to the identified JEs, relate to the JEs or otherwise serve to integrate the JEs into a practical application.  Therefore, none of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

A. Claims 8, 9, 12, 13, 16-18, 20 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0177051 to Almen (as cited on the 12/24/2020 form 892) in view of US 7,031,766 to Paris (as cited on the 10/2/2018 form 892) as evidenced by Myllymaki (as cited on the 12/1/2017 form 892).
Almen teaches a system for monitoring cardiac parameters and physical activity, and for determining the correlation with said parameters and sleep (Almen: [60, 85-93, 102]; and entire document).
With regard to claim 8, Almen teaches a system comprising: 
a wearable strap including one or more light emitters for emitting light toward a user's skin, one or more light detectors for receiving light from the one or more light emitters reflected from the user's skin and couplable to an appendage of a user configured to monitor and determine a heart rate of the user (Almen: [45, 51]; Figure 1; and entire document);
a remote server (Almen: [104] "transmitted to... personal computers;" [101] "the wrist worn monitor sends out a signal to the home's controlling computer via a home control receiver(s);" and entire document);
 the wearable strap including a processing module configured in cooperation with a remote server to (Almen: [46, 81]; Figure 11; and entire document):
continuously monitor data from the one or more light detectors of the wearable strap to obtain continuous heart rate data (Almen: [60, 81, 88]; "continuously" [88]; and entire document)
determine a resting heart rate for the user and a maximum heart rate for the user
based on the continuous heart rate data acquired by monitoring data from the wearable
strap; the recited resting and maximum heart rate are described further below; the data of Almen 
calculate a heart rate variability based on the continuous heart rate data (Almen: [58-59]; and entire document);
automatically detect exercise activity of the user (Almen: [60]; and entire document);
automatically detect a physical recovery state of the user during which the user is sleeping based on continuous data collected by the wearable, continuous-monitoring physiological measurement system (Almen: [10, 50, 52]; and entire document);
calculate a sleep quality indicator indicative of a duration and efficiency of sleep by the user (Almen: [99-100]; and entire document);
generate a recovery indicator that provides a quantitative assessment of the physical recovery state of the user indicating whether the user is recovered and ready for exercise based on a combination of the heart rate variability, the resting heart rate and the sleep quality indicator (Almen: [99-102]; and entire document); and
display, on a user interface rendered on a visual display device, the recovery indicator (Almen: [102]; and entire document).
In a BRI, the recited "determine a resting heart rate" reads on at least the "the inventive monitor is capable of monitoring the stages of sleep by changes in the heart rate variability and can record the sleep ( or rest) sessions with the resulting data" (Almen: abstract; also [8, 45]; and entire document), in which disclosures is would have been clear to PHOSITA that (i) the "monitor" of Almen is measuring heart rate, in addition to variability of heart rate, (ii) that this measuring occurs during "rest," and therefore (iii) that the instantly recited "determine a resting heart rate" reads on this measuring of Almen, in addition to the other citations here to Almen.  That (i-iii) are based on the instantly recited "continuous heart rate data" also would have been clear to PHOSITA as, within a BRI of "continuous," Almen teaches measuring such heart rate data.  Also, Almen explicitly teaches "continuous" measurement (Almen: [88-90]; Fig. 14, element 214; and entire document).  Similarly, the instantly recited "determine a resting 
In a BRI, the recited "determine... a maximum heart rate" reads on Almen's "target heart rate zone" as well as "threshold target heart rate level" (Almen: abstract; also [45-46, 59, 87, 98, 102]; and entire document), in which a BRI of the instantly recited "maximum" reads on the "target" and/or the "threshold target" of Almen.  For example, the instant recitation reads on Almen's "defined threshold 110, e.g., three standard deviations above the REM sleep state heart rate mean value" (Almen: [87]; and entire document), in which the Almen's "defined threshold" would have been clear to PHOSITA as requiring determination of this "threshold," after determination of "three standard deviations" and a "mean value," after measuring the heart rate.
Almen does not teach that the processing module is configured to convert the time series of heart rate data into a time series of heart rate reserve data based on the maximum heart rate and the resting heart rate derived from the continuous heart rate data and generate an intensity score that provides a quantitative assessment of an intensity of the exercise activity using a weighted sum of heart rate reserve data from the time series of heart rate reserve data during the exercise activity. Since Almen does not teach the generation of an intensity score, there is no teaching in Almen that the recovery indicator is based on a weighted combination that includes the intensity score.
However, Paris teaches methods for monitoring cardiac parameters and physical activity to derive exercise diagnostics including activity level, workload, maximum heart rate, heart rate recovery and heart rate reserve (HRR) among others (Abstract; 2, 5-15, 25-45; 10, 60-65). The method includes calculating HRR based on maximum heart rate and resting heart rate (11, 1-10) and calculating the workload during exercise as a summation of intensities wherein the intensity is determined based on HRR (11, 5-45; 14, 25-50; Figures 3A and 3B). As such, the intensity score (workload) is a sum of heart rate reserve data (workload is a function of intensity which is determined from HRR).

It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Almen with those of Paris and to have modified the processor in Almen to derive heart rate reserve, to generate an intensity score based on the heartrate reserve and to include said score in the recovery indicator because Almen is directed to monitoring sleep via Heart Rate Variability  assessment and determining the various factors that affect sleep quality and rest (recovery periods) (Almen at ¶ 8-18).  
This is further evidenced by Myllyamaki  exercise intensity affects sleep quality and the duration of relaxation state (recovery) during sleep by affecting the nocturnal autonomic modulation including HRV  (pg. 803 col. 2; pg. 804-808 under Discussion), which further discusses the HRV as related to exercise intensity. 

With regard to claim 9, see Almen at ¶ 45, 98-99. Sleep quality fairly includes sleep duration.

With regard to claim 12, see Almen at ¶ 102 and Figure 20.  An indicator of the quality of HRV (recovery indicator) includes a display of colors or letters (qualitative indicators). HRV is indicative of the user’s health status (Almen at ¶ 8) and therefore, the indicator of the quality of HRV (recovery indicator) corresponds to information on a user’s health.

With regard to claim 13, see Almen at ¶ 8 and 99-102. The quality of HRV is an indicator of whether the user requires rest.  The claim does not require a measurement or determination of whether the user requires rest. A reduction in HRV is associated with poor sleep and as such, an indicator of the quality of HRV (recovery indicator) will provide an indication that the user requires rest. 

With regard to claims 16-18, see Almen at ¶ 46, 81-83 and Figures 11 and 12. The device 

With regard to claim 20, see Almen at ¶ 88 and 95.

With regard to claim 21 (newly recited), Almen teaches heart rate threshold parameters wherein it is recognized that a user’s resting rate is variable and changes with respect to parameters such as non-REM etc… [0088].



B. Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0177051 to Almen in view of US 7,031766 to Paris as evidenced by Myllymaki as applied to claims 8 and 12 above and in further view of US 2007/0219059 to Schwartz (as cited on the 12/1/2017 form 892).
Almen teaches a wearable system for monitoring heart rate and heart rate variability (HRV) and, configured to provide a recovery indicator (indicator of the quality of HRV) related to workload during exercise (Almen at ¶ 15). With the provisions by Paris the system converts heart rate data to heart rate reserve and generates an exercise intensity score as a weighted sum of the heart rate reserve.
Neither Almen nor Paris teach that the processing module is further configured to: based on the recovery indicator, automatically alter an exercise plan according to one or more health goals of the user; and display, on the user interface, the altered exercise plan.
However, Schwartz teaches a system and a method for personalized training, the system is configured to make real time adjustments to the workout intensity based on heart rate variability and display an adjusted training (Abstract ¶ 97, 101-103, 112 and Figure 8).
Almen in view of Paris as modified and Schwartz are directed to systems for monitoring heart 
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Almen with Schwartz. One would have been motivated to do so and had a reasonable expectation of success in doing so because Schwartz teaches that optimized dynamic recommendations for exercise geared to an individual's personal goals provides the advantage of accurately rating the current and accumulated level of effort of an individual engaged in exercise based upon their personal vital signs and actual physical work being performed (Schwartz ¶ 35-36) which is of relevance to is explicitly directed to determining the user’s cardio work load and performance during exercise (Almen ¶ 15 and 79).

C. Claim 19 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0177051 to Almen in view of US 7,031766 to Paris as evidenced by Myllymaki as applied to claim 8 above in further view of US 2009/0273478 to Mei (as cited on the 12/1/2017 form 892).
Almen teaches a wearable strap (wrist worn wearable) for monitoring heart rate and heart rate variability (HRV) and, configured to monitor sleep sessions, to determine when the user has fallen asleep and to provide a waking prompt or alarm when the user has fallen asleep (Almen at ¶ 45 and 61). With the provisions by Paris the system converts heart rate data to heart rate reserve and generates an exercise intensity score as a weighted sum of the heart rate reserve.
Neither Almen nor Paris teach that the strap includes a motion sensor for detecting motion of a user.
However, Mei teaches a sleep alert wristband which includes a motion sensor and is configured to record physiological conditions (¶ 22, 26 and Figure 1).
Almen in view of Paris as modified and Mei are directed to wrist bands configured to monitor physiological parameters and sleep. Thus, Almen as modified and Mei are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective 



Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Claims 8 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 10/19/2020 claims 1-3 and 14-16 of co-pending application 14/289,330 (reference application), in view of Almen (referenced above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim set is directed to a wearable physiological measurement device.  The claims of the ‘330 application are directed to a method and computer program product.  The method, computer program product and the device as instantly claimed are directed to steps of continuous monitoring of data from a wearable physiological measurement device; determination of a resting heart rate and a maximum heart rate based on continuous heart rate data; calculation of heart rate variability based on continuous heart rate data; conversion of the time series data into a time series of heart rate reserve data based on maximum heart rate and resting heart rate; automatic detection of user activity; generation of an intensity score that provides a quantitative assessment of an intensity of the exercise activity using a weighted sum; automatically detecting the physical recovery state of the user; calculating a sleep score indicative of the duration and efficiency of sleep and a recovery score to provide quantitative assessment of physical recovery to generate a recommendation to change exercise routine (claimed instantly as “detection of a recovery state of the user to be while the user is sleeping and is based on data collected by the wearable” and “generate a recovery indicator that provides a quantitative assessment of the physical recovery state to indicate if user ready for exercise); display recommendation (claimed here as the recovery indicator) to the user.
prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have the “wearable” be a strap, as instantly claimed, as is made obvious by the teachings of Almen who discloses a wearable strap couplable to an appendage of a user configured to monitor and determine a heart rate of the user (¶ 45; Figure 1).  Further, claims to systems devices and methods are obvious variants. See, for example, Leapfrog Enter, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687 (Fed. Cir. 2007).



Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, Applicant remarks: p. 8):
As amended, the claims recite additional structural elements and how the recited remote server, wearable strap, and user device cooperate to provide the display of a recovery indicator for the user in a user interface of a user device. 
When Applicant states "additional" structural elements, it is not clear in addition to what?  And, it is not clear what is the bearing of this assertion on 101.  Applicant's statement above generally may be agreed to, but it is not clear what bearing this has on 101.  It may help to reference Applicant statements / arguments to the steps of 101 analysis as organized in MPEP 2106 (now incorporating the 2019 guidance cited in Applicant's present remarks), e.g. to Step 2A, 1st prong, 2nd prong, or 2B.
Generally, and referring to the organization of 101 analysis at MPEP 2106, it may be that one of the Step 2A, 2nd prong "considerations" as described in the MPEP would provide the best path to overcoming the 101 rejection, e.g. the 1st consideration regarding an explanation of improvement demonstrating integration of the identified JEs into a practical application (in this regard the 1st bulletized suggestion at the end of the 101 rejection also pertains).
Response to arguments regarding Claim Rejections - 35 USC 103

Applicant states (Applicant remarks: p. 10):
...using a resting heart rate as a marker for health, as described in ¶ [0058] of Almen, or incorporating the time spent at a resting heart into an application, as describe in ,¶ [0059] of Almen, are different than determining "a resting heart rate for the user and a maximum heart rate for the user based on the continuous heart rate data acquired by monitoring data from the wearable strap" as presently claimed.
Applicant's 4/23/2021 remarks as quoted above only appear to address a portion of the rejection regarding the recited "resting heart rate" and "maximum heart rate."  The previous action at p. 12, last para. and p. 13, 1st para. and the present action in the above rejection described additional teaching of Almen, additional to the [58-59] of Almen addressed by Applicant as quoted above, which additional teaching does not appear to have been addressed in Applicant's 4/23/2021 response.  Instead, Applicant's remarks appear only to repeat remarks from p. 11 of the 11/16/2020 filing.

Response to arguments regarding double patenting
The rejection has been reconsidered/revised in view of the new claims and is maintained in order to provide notice as to double patenting, and the rejection cannot be held in abeyance (MPEP 804.I.B.1,2nd para. pertains).

Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.
Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631